United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF JUSTICE, OFFICE OF
JUSTICE PROGRAMS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 11-1085
Issued: January 3, 2012

Oral Argument November 8, 2011

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2011 appellant filed a timely appeal from the January 5, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied
reconsideration of her case. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s October 6, 2010 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 3, 2007 appellant, a 35-year-old accountant, filed a claim alleging that her
right carpal tunnel syndrome was a result of her repetitive use of a keyboard. OWCP accepted
1

5 U.S.C. § 8101 et seq.

her claim for right carpal tunnel syndrome. Appellant underwent a carpal tunnel release on
January 30, 2008 and received compensation for temporary total disability.
In a decision dated October 15, 2009, OWCP terminated compensation benefits for the
accepted injury. It found that the opinion of Dr. David C. Johnson, a Board-certified orthopedic
surgeon who served as an impartial medical specialist, established no evidence of the accepted
medical condition.
Appellant requested reconsideration. She took issue with the probative value of the
impartial medical specialist’s opinion. Appellant submitted the January 7, 2010 report of a
registered licensed occupational therapist, who reviewed her medical records and who stated that
there were reasonable explanations for the disparities in her ability to provide full effort when
followed for retesting and reevaluations.2 She argued this evidence showed that her low grip
strength was not due to a lack of cooperation. Appellant resubmitted her May 22, 2009 response
to the notice of proposed termination and she indicated that she was enclosing a letter from her
treating physician, Dr. Ricardo Pyfrom, a Board-certified orthopedic surgeon, who was on one
side of the conflict and the results of a nerve conduction study by Dr. Segun Dawodu. She later
wrote to advise that she was enclosing a report from Dr. Edward G. Allcock, an osteopath.
On January 5, 2011 OWCP denied appellant’s request for reconsideration. It found that
the request did not meet one of the three criteria for obtaining a merit review of her case. OWCP
explained that the report of an occupational therapist was of limited value on medical issues
because a therapist is not considered a physician as defined under FECA. It also noted that it had
no copy of Dr. Allcock’s report.
On appeal, appellant argued that she submitted relevant and pertinent new medical
evidence to support her request for reconsideration and that it was incumbent on OWCP to
contact her and not ignore the contents of her letter indicating that she was attaching medical
evidence from Dr. Pyfrom and Dr. Allcock. With respect to the latter report, she intended to
show that a postal receipt for a 1.4 ounce first-class letter made abundantly clear that she has
transmitted additional evidence. Appellant also argued that OWCP should accept the therapist’s
clinical observations as factual evidence of her physical therapy treatments. She argued that the
clear weight of the medical evidence established that she had right carpal tunnel syndrome.
In a Memorandum of Justification the Director argued on appeal that OWCP did not
abuse its discretion in denying appellant’s request and that the Board has no jurisdiction to
review new evidence such as the postal receipt. The Director explained that, if she believes the
new evidence would support a reversal of the January 5, 2011 decision, her proper recourse
would be to present that evidence to OWCP and request reconsideration of that decision.3

2

The impartial medical specialist, Dr. Johnson, had noted inconsistent findings on grip strength testing by a
second-opinion physician.
3

OWCP’s January 5, 2011 decision denying reconsideration does not provide appellant the right to request
reconsideration of that denial. Appellant’s only appeal right was to the Board.

2

LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.4 The employee shall exercise this right through a request to the
district office.5
An employee (or representative) seeking reconsideration should send the request for
reconsideration to the address as instructed by OWCP in the final decision. The request for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6
A request for reconsideration must be sent within one year of the date of OWCP decision
for which review is sought.7 A timely request for reconsideration may be granted if OWCP
determines that the employee has presented evidence or argument that meets at least one of these
standards. If reconsideration is granted, the case is reopened and the case is reviewed on its
merits. Where the request is timely but fails to meet at least one of these standards, OWCP will
deny the request for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
The Board has no jurisdiction to review the termination of appellant’s compensation
benefits. The only issue on appeal is whether OWCP properly denied her October 6, 2010
request for reconsideration. The request was timely, as appellant sent it within one year of
OWCP’s October 15, 2009 merit decision. The question, therefore, is whether her request met
one of the three standards for obtaining a merit review of her case.
In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that
OWCP erroneously applied or interpreted it.
Appellant did not advance a new and relevant legal argument. She argued the probative
value of the opinion of Dr. Johnson, the impartial medical specialist, which OWCP previously
reviewed and adjudicated. Appellant’s suggestion that Dr. Johnson derived his conclusion in
part from the observations of a second-opinion physician is not demonstrated by the analysis the
impartial medical specialist provided. Dr. Johnson based his conclusion on appellant’s current
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605.

6

Id. § 10.606.

7

Id. § 10.607(a).

8

Id. § 10.608.

3

symptoms, his own examination, electrodiagnostic studies in 2007 and 2008 and Dr. Pyfrom’s
surgical findings. The second-opinion report was worth noting, but it was the impartial medical
specialist’s own inability to corroborate appellant’s subjective complaints that led him to make
his own conclusions.
The underlying issue was whether appellant continued to suffer physical residuals of the
accepted right carpal tunnel syndrome. This is a medical issue and must be addressed by
probative medical opinion evidence.9 Appellant may be entitled to a merit review by submitting
relevant and pertinent new evidence, but she submitted no such evidence. At least no such
evidence appears in the record. Although appellant indicated that she was enclosing a letter from
Dr. Pyfrom and the results of a nerve conduction study by Dr. Dawodu and later a report from
Dr. Allcock, no medical evidence accompanies her request.
Appellant did submit a report from an occupational therapist, but the report of a therapist
has no probative value on medical questions because a therapist is not a “physician” as defined by
5 U.S.C. § 8101(2) and is not competent to render a medical opinion.10 She submitted this
evidence to show that her low grip strength was not due to a lack of cooperation, which she felt,
incorrectly in the Board’s opinion, led Dr. Johnson to find no residuals of the accepted medical
condition. From a purely factual point of view, the therapist was competent to review the
treatment provided and her clinical observations. How the treatment and observations bore on the
question of appellant’s continued residuals of the accepted right carpal tunnel syndrome is
something only a physician was competent to address. Without a physician’s review and
interpretation, the therapist’s report must be considered irrelevant on that question.11
The Board finds that appellant did not meet at least one of the standards for obtaining a
merit review of her case. Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, she did not advance a relevant legal argument not previously considered
by OWCP and she did not submit relevant and pertinent new evidence not previously considered.
Accordingly, the Board finds that OWCP properly denied her request. The Board will affirm
OWCP’s January 5, 2011 decision.
At oral argument, appellant asked to submit a postal receipt as proof that she had
submitted more than just a cover letter; she had enclosed Dr. Allcock’s report. The Board
explained that it could not receive new evidence12 but that she could submit evidence and
argument to OWCP with a further request for reconsideration, with the understanding that the
timing of the request would warrant a more difficult standard of review.
9

Bobbie F. Cowart, 55 ECAB 746 (2004).

10

Barbara J. Williams, 40 ECAB 649, 657 (1988).

11

See Terry S. Laroque, Docket No. 00-2033 (issued April 26, 2001) (where the claimant supported his request
for reconsideration by submitting audiograms and an audiologist’s report, the Board found that the evidence was
irrelevant to the extent of his hearing loss inasmuch as the audiograms were not reviewed by a physician).
12

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s October 6, 2010 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

